SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K /A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):April 5, 2010 Grid Petroleum Corp. (Exact name of registrant as specified in its charter) Nevada 333-143597 NA (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 33 Cavendish Square, London W14 0RA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(+44)207-182-4205 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This Registrant files this amendment number one Form 8K/A to include additional documents to the Schlumberger report filed as Exhibit 99.1 in the previous Current Report on Form 8-K filed with the SEC on April 9, 2010. Section 5 – Corporate Governance and Management Item 5.01 Changes in Control of Registrant. On April 5, 2010, Mr. Kelly Sundberg transferred 26,000,000 shares of his common stock in our company to Premier Global Corp for cash consideration in the amount of US$125,000.00, pursuant to a stock purchase agreement. As a result of this transaction, Premier Global Corp. now owns 40.61% of the issued and outstanding shares of our common stock. Also on April 5, 2010, Mr. Sundberg transferred 6,000,000 shares of his common stock in our company to our officer and director, Mr. Paul Watts.As a result of this transaction, Mr. Watts now owns 9.36% of the issued and outstanding shares of our common stock. Finally, on April 5, 2010, Mr. Sundberg cancelled and returned 18,002,000 shares of his common stock in our company to treasury. Upon execution and completion of the abovementioned transactions, Mr. Sundberg now holds 2,000,000 shares of our common stock, leaving him with 3.12% of the issued and outstanding shares of our common stock. There are no arrangements or understandings among members of both former and new control groups and their associates with respect to election of directors or other matters. Form 10 Information Business We are focused on the development, exploration and production of oil and gas in North America. In this regard, we have commenced start up operations and are currently focused on expanding our portfolio of assets and commercialization of acquired assets. On March 15, 2010, we executed an Asset Purchase and Sale Agreement (the “Purchase Agreement”) by and between us and Murrayfield Limited (“Murrayfield”), a company domiciled in Nevis.Pursuant to the Purchase Agreement, we acquired assets in the SE Jonah Field, an area of premium natural gas reserves within the Greater Green River Basin in the Rocky Mountains area of Wyoming (the “Acquisition”). We paid $300,000.00 for the assets,and we assumed all liabilities and obligations of Murrayfield. The Green River Basin area contains approximately 26 TCF (Trillion Cubic Feet) of natural gas, with the Jonah Field estimated to contain 8 to 15 TCF. The Jonah Field currently produces from in excess of 500 wells. This well-defined region has an incredibly high success rate for drilling and completion. It is reported that in 2006, over 3,000 wells were drilled with a success rate of almost 98%. 2 The asset in the Jonah Prospect, South of the Jonah Field in the Greater Green River Basin Wyoming, is spread over 3,744.57 acres. The breakdown of the acreage is set forth in the below table. Title Document Lands Encumbrances Seller's Interest United States Department of the Interior Bureau of Land Management Oil and Gas Lease #WYW158664 dated August 1, 2004 and issued to Desert Mining, Inc. United States Department of the Interior Bureau of Land Management Oil and Gas Lease #WYW158665 dated August 1, 2004 and issued to Desert Mining, Inc. All Township 28N Range 110 West Section 6 – Lots 1-7; S2NE; SENW; E2SW; N2SE Section 7 Lots 1 – 4; E2W2 Section 17 N2 Section 19 Lots 3 & 4; E2SW Section 30 Lots 1 – 4; E2W2; SE All Township 28N Range 110 West Section 28 SW Section 29 S2 Section 31 Lots 1 - 4; S2NE; E2W2; SE Lessor Royalty Overriding royalty retained by Seller Lessor Royalty Overriding royalty retained by Seller 12.5% 5.0% 12.5% 5.0% Oilfield services giant Schlumberger has prepared a technical report on the prospect, for analysis and development appraisal of the property. The report and all relevant data and maps are attached to this Current Report as Exhibit 99.1. The report concludes that further study is needed to proceed with any drilling operations. Independent research by the Cohen Independent Research group has estimated that in addition to the currently received funding of $500,000 we would require an estimated additional $5.5 million to realize our objectives in the long term. As such, we will need to raise substantial capital in order to implement our business strategy to exploit the wells on the Jonah Field. Based upon our current financial condition, we do not have sufficient cash to operate our business at the current level for the next twelve months. We intend to fund operations through increased sales and debt and/or equity financing arrangements, which may be insufficient to fund expenditures or other cash requirements. We plan to seek additional financing in a private equity offering to secure funding for operations. There can be no assurance that we will be successful in raising additional funding. If we are not able to secure additional funding, the implementation of our business plan will be impaired. There can be no assurance that such additional financing will be available to us on acceptable terms or at all. 3 Risk Factors A smaller reporting company is not required to provide this information. Financial Information The information required by this item is incorporated herein by reference to the Company’s Form 10-Q, filed with the SEC on February 16, 2010, under the heading Management’s Discussion and Analysis of Financial Condition and Results of Operations. Properties Please refer to “Business” above and Exhibit 99.1 for a description of our properties. Security Ownership of Certain Beneficial Owners and Management The following table sets forth the beneficial ownership of the Company’s common stock by each of its officers and directors, by each person known by the Company to beneficially own more than 5% of common stock and by officers and directors as a group.Except as otherwise indicated, all shares are owned directly and the percentage shown is based on 64,040,000 shares of common stock issued and outstanding on April 5, 2010. Name and address of new beneficial owner Amount of Beneficial Ownership (Approx.) Percent of Class of Common Stock1 Paul Watts 52 Barons Keep
